Clifford F. Brown, J.,
concurring. I concur in the judgment and excellent analysis of the majority in today’s decision. I write separately, however, to once more express my disapproval of the majority’s needless reliance on the so-called “some evidence” rule. I have often professed my dislike for this rule. See, e.g., Meeks v. Ohio Brass Co. (1984), 10 Ohio St. 3d 147, 149-150 (Clifford F. Brown, J., concurring), and the many cases cited therein. I continue in my belief that this rule is meaningless and often unjust.